Citation Nr: 0110970	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-02 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to restoration of a total (100 percent) 
rating for residuals of carcinoma of the prostate with a 
status-post retropubic prostatectomy.   

2.  Entitlement to service connection for low back, bilateral 
hip, bilateral ankle, and left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from October 1968 to October 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became effective.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  For the reasons explained below, the Board finds 
that there is a further duty to assist the veteran with the 
development of the claims that are in appellate status.  

The veteran contends that the RO's reduction of a 100 percent 
rating for his service-connected residuals of prostate 
carcinoma with a status post retropubic prostatectomy was 
improper.  He further asserts that service connection is 
warranted for his low back, bilateral hip, bilateral ankle, 
and left knee disabilities.
The relevant evidence is summarized below.

The veteran underwent a radical prostatectomy for carcinoma 
of the prostate in July 1997.  A January 1998 RO decision 
granted service connection for prostate cancer with a status 
post retropubic prostatectomy; a 100 percent rating was 
assigned, effective from June 26, 1997, under the provisions 
of 38 C.F.R. § 4.115b, Code 7528.  That diagnostic code 
contains the provision that, following the cessation of 
surgical, X-ray, antineoplastic, chemotherapy or other 
therapeutic procedure, the 100 percent rating shall continue 
with a mandatory VA examination at the expiration of 6 
months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the rating is based on the 
residual voiding dysfunction or renal dysfunction, whichever 
is predominant.  

During a VA examination in February 1998, the veteran 
indicated that he had urinary frequency seven to eight times 
per day, along with a poor urinary stream.  He said that he 
self catheterized whenever his stream was too slow, which 
occurred approximately two times per week.  He also 
complained of stress incontinence, indicating that he did not 
wear pads, but that he experienced intermittent urinary 
leakage upon coughing, sneezing or straining.  Additional 
history included pain and tenderness in the left lower 
abdomen extending down to the scrotal area and upper left 
thigh, an inability to perform any heavy lifting at work, and 
a lack of energy.  There was no indication of a recurrence or 
metastasis of prostate cancer; it was noted that the last 
prostate specific antigen test was zero and that the veteran 
was not on any medication.  

In July 1998, the RO proposed to reduce the rating for the 
veteran's prostate carcinoma with a status post retropubic 
prostatectomy to 30 percent.    

The veteran underwent another VA examination in September 
1998.  He complained of urgency and incontinence with stress 
at that time.  The assessment was stress incontinence, 
characterized as mild.  The physician discussed the 
possibility of an artificial urinary sphincter, but the 
veteran indicated that he would manage with pads. 

An RO decision in September 1998 reduced the rating for the 
veteran's prostate carcinoma with a status post retropubic 
prostatectomy to 30 percent.    

While it is apparent that the veteran's prostate cancer has 
not recurred and no longer requires treatment, a VA medical 
record dated in June 1999 shows that the veteran was seen for 
incontinence after surgery in November 1998.  At that time, 
panendoscopy, cystoscopy and urodynamic studies revealed an 
unstable bladder with urinary retention.  The veteran was 
placed on self-catheterization four times daily and 
medication (imipramine).  Although it is apparent that this 
treatment decreased the frequency of the veteran's 
incontinence, the Board finds that an examination is 
warranted in order to ascertain the extent to which the 
veteran's postoperative prostate cancer results in current 
residuals, including the frequency of any incontinence that 
may still be present.  

The Board further notes that an October 1999 statement from a 
physician, Dr. P. V., reflects that the veteran has 
significant osteoporosis for his age.  That statement also 
indicates that there is a relationship between his 
development of osteoporosis and the hormonal therapy he has 
received for his service-connected for prostate cancer, and 
that the veteran is currently being treated to improve his 
bone density.  It is the Board's judgment that this opinion 
raises a claim for secondary service connection (38 C.F.R. § 
3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439, 448 (1995)) 
for osteoporosis.  Issues which are inferred, intertwined, or 
expressly raised from documents in the file should be 
developed for timely appellate review.  See EF v. Derwinski, 
1 Vet. App. 324 (1991); Myers v. Derwinski, 1 Vet. App. 127 
(1991); The Board further finds that the raised claim is 
intertwined with the claims for service connection for low 
back, bilateral hip, bilateral ankle, and left knee 
disabilities and, therefore, it must be formally adjudicated 
by the RO prior to appellate consideration of the claims for 
service connection for multiple joint disorders.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Given the nature of 
questions presented, it is the Board's judgment that a VA 
orthopedic examination is warranted for the purpose of 
ascertaining the nature, etiology and extent of osteoporosis. 

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should contact the veteran and 
request that he identify all health care 
providers who have provided him with 
evaluation or treatment for postoperative 
prostate cancer, osteoporosis, and 
disabilities of the low back, hips, 
ankles, and left knee.  After obtaining 
any necessary releases, the RO should 
attempt to obtain any records that may be 
available and associate them with the 
claims file.  If the RO is unable to 
obtain any records identified, the RO 
should notify the veteran.  The RO should 
also obtain any VA records of treatment 
from the VAMC in Kansas City that have 
not previously been associated with the 
claims file. 

2.  Thereafter, the RO should afford the 
veteran an examination by a urologist to 
determine the current severity of his 
service-connected postoperative prostate 
cancer, to include any voiding 
dysfunction (i.e., incontinence) that may 
be present.  The claims file and a copy 
of this Remand must be provided to the 
examiner for review.  All tests deemed 
necessary should be accomplished.  
Following a review of the claims file and 
the examination, the medical examiner 
should fully describe any voiding 
dysfunction, urinary frequency, or 
obstructed voiding that may be present.  
In reporting any voiding dysfunction, the 
examiner should offer an opinion as to 
whether the veteran requires the wearing 
of absorbent materials, and, if so, 
whether they must be changed less than 
two times per day, two to four times per 
day, or more than four times per day. 

3.  The RO should also afford the veteran 
a VA orthopedic examination to ascertain 
the nature, etiology and extent of any 
osteoporosis that may be present.  The RO 
should provide the examiner with the 
veteran's claims file and a copy of this 
Remand for review.  All indicated studies 
should be accomplished.  Following a 
review of the claims file and the 
examination, the examiner should indicate 
whether it is at least as likely as not 
that the veteran's osteoporosis was 
caused or aggravated by his prostate 
cancer or the treatment he received 
(i.e., hormonal therapy) for carcinoma of 
the prostate.  The examiner's attention 
is directed to an October 1999 opinion 
that there is a clear relationship 
between osteoporosis and hormonal therapy 
for prostate cancer.  If it is determined 
that it is at least as likely as not that 
the veteran's osteoporosis was caused or 
aggravated by prostate cancer or the 
treatment for carcinoma of the prostate, 
the examiner must then opine whether it 
is at least as likely as not that any 
disabilities of the low back, hips, 
ankles, and left knee that may be present 
were caused or aggravated by the 
osteoporosis.  

4.  The RO should then review the VA 
examination reports to determine whether 
they comply with the previous 
instruction.  If either is deficient in 
any regard, immediate corrective action 
should be taken.

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed. 

6.  Thereafter, the RO must review the 
claim for restoration of a 100 percent 
rating for residuals of carcinoma of the 
prostate with a status-post retropubic 
prostatectomy; adjudicate the intertwined 
claim of secondary service connection for 
osteoporosis; and readjudicate the claims 
for service connection for low back, 
bilateral hip, bilateral ankle, and left 
knee disabilities.  If any decision is 
adverse to the veteran, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the claim is returned to 
the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran-appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 
 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


